Citation Nr: 1723041	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition of the Veteran's son, C.N.F., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 





INTRODUCTION

The Veteran had active service from October 1972 to December 1975.

This matter comes before the Board from an April 2012 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which found that permanent incapacity for self-support remained unestablished for the Veteran's son, C.N.F.


FINDING OF FACT

Resolving any doubt in favor of the Veteran's son, C.N.F., the competent evidence of record demonstrates that C.N.F. became permanently incapable of self-support by reason of a physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for C.N.F. as a helpless child of the Veteran have been met.  38 U.S.C.A. § 101 (4)(A) (West 2015); 38 C.F.R. §§ 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

For purposes of determining eligibility for VA benefits as a "child" of a veteran in receipt of service connected benefits, the individual must be unmarried and must be either (1) under the age of 18; (2) have become permanently incapable of self-support before the age of 18; or (3) be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1), 3.356. 

Relevant to the instant case, 38 C.F.R. § 3.356 sets forth the provisions governing benefits awarded to a child of the veteran who has a permanent incapacity for self-support.  38 C.F.R. § 3.356.  Specifically, it provides that a child must be shown to be permanently incapable of self-support by reason of a mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356 (a); Hanlin v. Nicholson, 19 Vet. App. 350, 353 (2005); Cumby v. West, 12 Vet. App. 363, 364 (1999); Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see 38 U.S.C.A. §§ 1313, 1314.  Thus, "an adjudicatory body's focus of analysis must be on the claimant's condition at the time of his or her 18th birthday; it is that condition which determines whether the claimant is entitled to the status of 'child.'"  Dobson, supra. 

The question of permanent incapacity of self-support is a factual one, and the rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356 (b).  In making such a determination, the Board should consider whether the claimant is earning his or her own support so as to provide sufficient income for such reasonable support; the fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  38 C.F.R. § 3.356 (a)(1).  In addition, a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  38 C.F.R. § 3.356 (a)(2).  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356 (a)(2). 

In cases where the extent and nature of disability raises some doubt as to whether it would render the average person incapable of self-support, factors other than employment are for consideration.  38 C.F.R. § 3.356 (b)(3).  Under this circumstance, the Board should consider whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support, and lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356 (b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b)(4). 

Review of the record includes a letter dated in March 2011, in which Dr. J.M. indicated that the Veteran's son, C.N.F., had been diagnosed with atopic dermatitis, eczema, and solar uticaria/dermatitis, and that C.N.F. also had asthma that was exacerbated with outside exposure.  Dr. J.M. indicated that C.N.F. was unable to tolerate extremes in temperature, especially heat, which exacerbated his dermatitis and caused extreme discomfort.  Dr. J.M. opined that C.N.F. was unable to "currently hold gainful employment due to these symptoms", noting that C.N.F. required frequent application of topical medication to decrease symptoms in order to tolerate the condition.  It was also noted that C.N.F. had been referred to specialists, but had only minor relief of symptoms, and that he would require further medical and specialty evaluation to improve his condition and quality of life.  

In a letter dated in October 2011, Dr. J.M. again indicated that the Veteran's son, C.N.F., had been diagnosed with atopic dermatitis, eczema, and solar uticaria/dermatitis, and that the Veteran had been exposed to Agent Orange prior to the C.N.F.'s conception.  Dr. J.M. also noted that C.N.F. had had eczema since birth, with increased difficulties with skin and allergy disorders since he was 7 years of age.  Dr. J.M. indicated that C.N.F. was unable to tolerate extremes in temperature, especially heat, which exacerbated his dermatitis and caused extreme discomfort.  Dr. J.M. opined that C.N.F. was unable to "currently hold gainful employment due to these symptoms".  Dr. J.M. also noted that C.N.F. required frequent application of topical medication to decrease symptoms in order to tolerate the condition, and that he was unable to be exposed to sunlight due to the above.  It was also noted that C.N.F. had been referred to specialists, but had only minor relief of symptoms, and that he would require further medical and specialty evaluation to improve his condition and quality of life.  

In support of his claim, the Veteran also submitted several excerpts from the Mayo Clinic's website pertaining to atopic dermatitis (eczema) and sun allergy. 

In a letter dated in May 2012, Dr. J.M. indicated that the Veteran's son, C.N.F., had been diagnosed with atopic dermatitis, eczema, and solar uticaria/dermatitis, that the Veteran had been exposed to Agent Orange prior to the C.N.F.'s conception, and that C.N.F. had eczema since birth, with increased difficulties with skin and allergy disorders since he was 7 years of age.  Dr. J.M. opined that C.N.F. has been incapacitated since the age of 18, and that his medical conditions had contributed to his disabilities to the degree that he was unable to support himself or others financially.  Dr. J.M. indicated that C.N.F. was unable to tolerate extremes in temperature, especially heat, which exacerbated his dermatitis and caused extreme discomfort.  Dr. J.M. opined that C.N.F. was "unable to currently hold gainful employment due to these symptoms".  Dr. J.M. noted that C.N.F. required frequent application of topical medication to decrease the symptoms in order to tolerate the condition, and that he was unable to be exposed to direct sunlight due to the above.  Dr. J.M. also noted that the Veteran had been referred to specialists with only minor relief of symptoms, and indicated that the Veteran will require further medical and specialty evaluation to improve his overall quality of life and skin disorder.

Review of the record shows that Dr. J.M. opined that C.N.F. was found to be incapacitated since the age of 18, and that his medical conditions had contributed to his disabilities to the degree he was unable to support himself or others financially.  The Board finds the opinions of Dr. J.M. to be probative and persuasive, and therefore adequate for the purposes of adjudication.  Additionally, there is no evidence to the contrary.  The Board also notes there has been no showing of improvement sufficient to render C.N.F. capable of self-support after the age of 18.   

Accordingly, based on the evidence of record, and resolving any doubt in favor of the Veteran's son, C.N.F., the Board finds that he was permanently incapable of self-support by reason of physical defect and that this condition was present prior to his 18th birthday.  See 38 C.F.R. §3.356 (a).  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107 (b).


ORDER

The claim for recognition of the Veteran's son, C.N.F., as a helpless child based on permanent incapacity for self-support prior to reaching the age of 18 years is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


